I agree that the vocational class construction project was a governmental function. I cannot agree that the injury did not occur "within or on the grounds of buildings that are used in connection with the performance of a governmental function." R.C. 2744.02(B)(4).
It is incongruous to say that a school district would be liable if a shop teacher negligently injured a student during a shop class at a school building but would not be liable if the identical fact pattern occurred at shop class being conducted elsewhere. *Page 327